        Case 1:20-cv-03941-GSK Document 23               Filed 04/15/21   Page 1 of 4



             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:        THE HONORABLE GARY S. KATZMANN, JUDGE
_________________________________________
                                          )
SOLAR ENERGY INDUSTRIES                   )
ASSOCIATION, NEXTERA ENERGY, INC.,        )
INVENERGY RENEWABLES LLC, and EDF         )
RENEWABLES, INC.,                         )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  ) Court No. 20-03941
                                          )
UNITED STATES, ET AL.,                    )
                                          )
      Defendants.                         )
__________________________________________)

                                            ORDER

       On consideration of plaintiffs’ Motion to Expedite Discovery and to Compel Production

of Petition, ECF No. 19, and defendants’ response, it is hereby

       ORDERED that the motion is denied as moot.



Dated: ____________                                                       _______________
       New York, NY                                                            JUDGE
         Case 1:20-cv-03941-GSK Document 23                Filed 04/15/21     Page 2 of 4



             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:        THE HONORABLE GARY S. KATZMANN, JUDGE
_________________________________________
                                          )
SOLAR ENERGY INDUSTRIES                   )
ASSOCIATION, NEXTERA ENERGY, INC.,        )
INVENERGY RENEWABLES LLC, and EDF         )
RENEWABLES, INC.,                         )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  ) Court No. 20-03941
                                          )
UNITED STATES, ET AL.,                    )
                                          )
      Defendants.                         )
__________________________________________)

      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR DISCOVERY

       Pursuant to Rules 6, 7, and 37 of the Rules of the Court, defendants, the United States, et

al., respectfully respond to plaintiffs’ Motion to Expedite Discovery and to Compel Production

of Petition, ECF No. 19. Plaintiffs’ motion is moot because we have produced all requested

documents. Although they are not relevant to this action given the standard of review of

presidential actions, we are also filing these petitions with our response. See Attachments A (LG

Electronics USA), B (Q-Cells and Auxin Solar), C (Mission Solar, Hellene, Auxin Solar, and

SolarTech Universal). Accordingly, we have provided all relief requested by plaintiffs in their

motion and, thus, the motion is moot.

       The Court should thus deny the motion as moot under the “prohibition against advisory

opinions. Under this doctrine, federal courts are to decide only ‘actual controversies by

judgment which can be carried into effect, and not to give opinions upon moot questions or

abstract propositions, or to declare principles or rules of law which cannot affect the matter in the

case before it.’” Teva Pharms. USA, Inc. v. Novartis Pharms. Corp., 482 F.3d 1330, 1337-38
        Case 1:20-cv-03941-GSK Document 23              Filed 04/15/21     Page 3 of 4



(Fed. Cir. 2007) (quoting Local No. 8–6, Oil, Chem. & Atomic Workers Int’l Union v. Missouri,

361 U.S. 363, 367 (1960)).

       For these reasons, we respectfully request that the Court deny the motion as moot.

                                                    Respectfully Submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    JEANNE E. DAVIDSON
                                                    Director

                                                    /s/ TARA K. HOGAN
                                                    Assistant Director

                                                    /s/ STEPHEN C. TOSINI
                                                    Senior Trial Counsel
                                                    JOSHUA E. KURLAND
                                                    Trial Attorney
                                                    Department of Justice
                                                    Civil Division
                                                    Commercial Litigation Branch
                                                    P.O. Box 480, Ben Franklin Station
                                                    Washington, DC 20044
                                                    Tel.: (202) 616-5196
                                                    Email: stephen.tosini@usdoj.gov

April 15, 2021                                      Attorneys for Defendants




                                               2
         Case 1:20-cv-03941-GSK Document 23               Filed 04/15/21     Page 4 of 4



                              CERTIFICATE OF COMPLIANCE

       Pursuant to Chambers Procedure 2(B)(2) of the United States Court of International

Trade, I certify that this response contains 223 words, excluding those portions that do not count

toward the word limitation and, thus, complies with the Court’s Chambers Procedures.

                                       /s/ Stephen C. Tosini




                                                 3
